Citation Nr: 0310283	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
hip disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for flat feet, to 
include as secondary to service-connection left and right hip 
disabilities.

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected left and right 
hip disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1990.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a July 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

Following the issuance of the Statement of the Case and the 
certification of the appeal to the Board, the Board chose to 
undertake additional development of the evidence of this 
case, pursuant to 38 C.F.R. § 19.9(a)(2).  This development 
consisted of scheduling the veteran for a VA compensation and 
pension examination to ascertain the severity of his left hip 
disability and for an opinion as to the relationship, if any, 
between any present flatfeet or lower back disability and a 
service-connected disability.  In response to the Board's 
development, the veteran was afforded VA examinations in 
April 2003 VA examination.  

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  The result is that 
the RO must review evidence developed by the Board and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  Also, the RO 
must notify the appellant of the applicable provisions of 
VCAA, including what evidence is needed to support the claim, 
what evidence VA will develop, and what evidence the veteran 
must furnish.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Particularly, the RO must ensure that the 
veteran has been notified of the evidence 
that he must furnish.

2.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


